Citation Nr: 9923909	
Decision Date: 08/23/99    Archive Date: 08/27/99

DOCKET NO.  94-33 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana



THE ISSUE

Entitlement to an initial rating in excess of noncompensable 
for service-connected hearing loss.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

K. Gallagher, Counsel



INTRODUCTION

The veteran served on active duty from September 1957 to 
October 1957 and from October 1960 to July 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1993 and subsequent rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana.  The July 1993 rating decision 
granted service connection for hearing loss and assigned a 
noncompensable evaluation for that disorder.  The veteran has 
appealed that initial rating to the Board.

In January 1997, the Board remanded the case because the 
veteran had submitted a private audiological examination 
report after the RO had issued its decision in the case and 
the veteran had not waived his right to have the RO review 
that evidence before the Board decided his case on appeal.  
38 C.F.R. § 20.1304 (1998).

In April 1998, the Board remanded the case again for further 
development of the evidence.


FINDINGS OF FACT

1.  In June 1993, the veteran's service-connected hearing 
loss was manifested by an average puretone decibel loss of 51 
and 90 percent speech discrimination in the right ear and by 
an average puretone decibel loss of 64 and 80 percent speech 
discrimination in the left ear.

2.  Private audiological examination reports, dated May 1994 
and June 1996 were inadequate for VA rating purposes and of 
less probative weight than three VA audiological examination 
reports of record.

3.  In April 1997, the veteran's service-connected hearing 
loss was manifested by an average puretone decibel loss of 58 
and 90 percent speech discrimination in the right ear and by 
an average puretone decibel loss of 70 and 96 percent speech 
discrimination in the left ear.

4.  In May 1998, the veteran service-connected hearing loss 
was manifested by an average puretone decibel loss of 56 and 
100 percent speech discrimination in the right ear and by an 
average puretone decibel loss of 69 and 100 percent speech 
discrimination in the left ear.


CONCLUSION OF LAW

The criteria for an initial disability in excess of 
noncompensable have not been met.  38 U.S.C.A. § 1155 (West 
1991); 64 Fed. Reg. 25202-25210 (May 11, 1999), to be 
codified at 38 C.F.R. § 4.86(a) (1999); see 38 C.F.R. § 4.85 
TABLE VIa (1998); Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991) (holding that, where a law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to appellant should and 
will apply unless Congress provides otherwise or permits the 
Secretary to do otherwise).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Applicable Law.

In Fenderson v. West, 12 Vet. App. 119 1999, the United 
States Court of Appeals for Veterans Claims (Court) noted, in 
pertinent part, that there is a "distinction between an 
original rating and a claim for an increased rating" and 
that this distinction "may be important . . . in terms of 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous . . . ."  
Fenderson, 12 Vet. App. at 126 (emphasis in original).  In 
Fenderson, the Court held that the rule articulated in 
Francisco v. Brown did not apply to the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  Fenderson, 12 Vet. 
App. at 126; Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
The Court held in Francisco that, although VA regulations 
require review of the entire recorded history of a disability 
by the adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current medical findings and that, where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Instead, in 
Fenderson, the Court held that, where a veteran appealed the 
initial rating assigned for a disability, "staged" ratings 
could be assigned for separate periods of time based on facts 
found.  Fenderson, 12 Vet. App. at 126.

In addition, the Court concluded in Fenderson that the RO did 
not provide the appellant with a correct statement of the 
case (SOC) concerning an issue because in addressing that 
issue the RO "mistakenly treated the right-testicle claim as 
one for an '[i]ncreased evaluation for service[-]connected ... 
residuals of surgery to right testicle' . . . rather than as 
a disagreement with the original rating award, which is what 
it was."  Fenderson, 12 Vet. App. at 132. (emphasis in the 
original).  The Court then indicated that "this distinction 
is not without importance in terms of VA adjudicative 
actions," and remanded the matter for the issuance of a SOC.  
Id.

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended to compensate, as far as can practicably 
be determined, the average impairment of earning capacity 
resulting from such disorder in civilian occupations.  38 
U.S.C.A. § 1155 (West 1991).

Disability ratings for service-connected hearing impairment 
are derived by a mechanical application of the rating 
schedule to the numeric designations rendered from 
audiometric evaluations.  38 C.F.R. § 4.85 (1998); Lendenmann 
v. Principi, 3 Vet. App. 345, 349 (1992).  To put it simply, 
there is very little judgment involved in determining the 
rating for service-connected hearing loss.  The law's 
provisions are clear and precise.  If the numbers on 
audiometric tests reflect findings equivalent under the law 
to a 10 percent rating, a 10 percent rating is assigned; if 
the numbers show the equivalent of a 30 percent rating, a 30 
percent rating is assigned; etc.  Audiometric testing results 
are dispositive evidence for a claim for an increased 
disability rating for hearing loss.  This is not to say that 
the assignment of a rating cannot be in error.  An error may 
occur, for example, in transposing the numeric designations 
from the audiometric examination reports into the legal 
designation of a rating as provided in the VA Schedule for 
Rating Disabilities.  38 C.F.R. § 4.85 (1998).

The Board notes that certain regulations in the VA Schedule 
for Rating Disabilities pertaining to the evaluation of 
hearing impairment were revised during the pendency of this 
appeal and became effective on June 10, 1999.  64 Fed. Reg. 
25202-25210 (May 11, 1999); see Karnas v. Derwinski, 
1 Vet.App. 308, 312-13 (1991) (holding that, where a law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to appellant 
should and will apply unless Congress provides otherwise or 
permits the Secretary to do otherwise).  However, the 
provisions in Tables VI, VIa, and VII did not change.

II.  Analysis.

In September 1993, the RO received a notice of disagreement 
from the veteran with the noncompensable rating that the RO 
had assigned for bilateral hearing loss when it granted 
service connection for that disorder in a July 1993 rating 
decision.  The veteran contended that the RO committed error 
in the assignment of an initial noncompensable evaluation for 
his service-connected bilateral hearing loss.  Specifically, 
he contended that the speech discrimination test conducted by 
VA in June 1993 was inaccurate.  He contended that his 
hearing loss warranted a 10 percent disability evaluation 
under VA rating tables for hearing loss.

	(CONTINUED ON NEXT PAGE)



On the VA audiometric testing in June 1993, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
35
70
80
LEFT
20
25
45
90
95

The average pure tone decibel loss for the right ear was 51 
decibels; for the left ear, 64 decibels.  As was stated on 
the June 1993 examination report, VA does not use the pure 
tone threshold at 500 Hz in calculating the average pure tone 
decibel loss but rather uses only the thresholds from 1000, 
2000, 3000, and 4000 Hz in calculating the average.  Speech 
audiometry revealed speech recognition ability of 90 percent 
in the right ear and of 80 percent in the left ear.  These 
results are consistent with a noncompensable rating for 
hearing loss under VA regulations.  38 C.F.R. § 4.85, TABLES 
VI AND VII (1998).  

Under the revisions to the regulations, either TABLE VI or 
TABLE VIa may be used to determine the Roman numeral 
designation "[w]hen the puretone threshold at each of the 
four specified frequencies (1000, 2000, 3000, and 4000 Hertz) 
is 55 decibels or more" or "[w]hen the puretone threshold 
is 30 decibels or less at 1000 Hertz and 70 decibels or more 
at 2000 Hertz . . . ."  64 Fed. Reg. 25202-25210 (May 11, 
1999), to be codified at 38 C.F.R. § 4.86(a), (b) (1999).  
The results from the June 1993 VA examination did not reflect 
either of these situations, and therefore only TABLE VI and 
not TABLE VIa is for application to the findings on the June 
1993 examination report.  Accordingly, the Board concludes 
that, based on this examination report, an initial rating of 
noncompensable for service-connected hearing loss is correct 
under both the old and revised VA regulations.

Two private audiological evaluation reports are also of 
record -- one dated May 1994 from A. Landry and another dated 
June 1996 from Roy M. Flenikan, M.D.  The pure tone 
thresholds depicted on these tests are roughly consistent 
with the findings of pure tone thresholds on the VA 
audiological evaluation reports of record; however, one 
report did not reflect speech audiometry results at all and 
the other reflected speech audiometry results which were not 
based on the Maryland CNC word list that is used for VA 
purposes.  In this regard, the Board notes that, although in 
the revisions to the regulations, effective June 10, 1999, 
the use of the Maryland CNC speech discrimination test by VA 
in calculating ratings for hearing loss has been expressly 
stated, that test has been used in coordination with the VA 
rating schedule criteria for assessing hearing impairment 
since 1987.  See 64 Fed. Reg. 25202-25210 (May 11, 1999) 
("The Maryland CNC speech discrimination test and the 
puretone threshold average determined by an audiometry test 
was established by a regulation on the evaluation of hearing 
loss published in the Federal Register on November 18, 
1987.), to be codified at 38 C.F.R. § 4.85(a) (1999).  
Therefore, the Board concludes that the private audiological 
examinations which did not employ the Maryland CNC testing 
are inadequate for VA rating purposes and as such are of 
lesser probative weight in determining the appropriate rating 
to be assigned than the three VA examinations of record.

An April 1997 VA audiology examination is also of record.  On 
audiometric testing, pure tone thresholds, in decibels, were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
40
80
90
LEFT
30
25
55
95
105

The average pure tone decibel loss for the right ear was 58 
decibels; for the left ear, 70 decibels.  Speech audiometry 
revealed speech recognition ability of 90 percent in the 
right ear and of 96 percent in the left ear.  These results 
are consistent with a noncompensable rating for hearing loss 
under VA regulations.  38 C.F.R. § 4.85, TABLES VI AND VII 
(1998).  Moreover, the results from the April 1997 VA 
examination did not reflect either of the situations 
described in the revised regulations that would allow for 
application of TABLE VIa, and therefore only TABLE VI and not 
TABLE VIa is for application to the findings on the April 
1997 examination report.  64 Fed. Reg. 25202-25210 (May 11, 
1999), to be codified at 38 C.F.R. § 4.86(a), (b) (1999).  
Accordingly, the Board concludes that, based on this 
examination report, the noncompensable rating assigned for 
service-connected hearing loss is correct under both the old 
and revised VA regulations.

On his VA Form 9 substantive appeal, the veteran argued that 
he deserved a 10 percent rating based on average pure tone 
decibel loss reported on the May 1994 private audiological 
examination report coupled with speech discrimination testing 
results from the June 1993 VA examination report.  However, 
the average pure tone decibel loss findings reported by the 
private examiner differ from averages that would be 
calculated for VA purposes using only 1000, 2000, 3000, and 
4000 Hz because, as noted above, the pure tone threshold at 
500 Hz and thresholds greater than 4000 are not used to 
calculate average pure tone decibel loss for VA rating 
purposes.  The May 1994 private examiner used more puretone 
thresholds than the four designated thresholds in computing 
the average decibel loss.

With regard to the veteran's request to base the rating on 
puretone decibel loss findings from one examination and 
speech discrimination testing results from another, the Board 
observed in its April 1998 remand that, rather than combining 
results from separate audiological examinations in order to 
determine a rating, further testing should be given in cases 
where there is disparity in findings among examination 
reports or where findings are otherwise incomplete or 
inadequate.  Accordingly, the Board remanded the case in 
April 1998 for further testing.

The veteran also contended that the speech discrimination 
test conducted by VA in June 1993 was inaccurate.  Although 
the Board noted that there was no evidence of any errors in 
testing or in translating the test results into a rating for 
VA compensation purposes in this case, the speech 
discrimination testing results did show an increased score 
for the left ear between the June 1993 and April 1997 VA 
examinations.  Moreover, the April 1997 examiner remarked in 
the report, "Excellent word recognition scores in comparison 
to degree of hearing loss in both ears."  Therefore, the 
Board concluded that, because of the disparate speech 
discrimination scores on the two VA audiological evaluation 
reports of record, additional testing was needed in this 
case.

On remand, the veteran was afforded another VA Audio 
examination in May 1998.  The examiner reviewed the previous 
audiological findings noted that the hearing sensitivity 
levels had been essentially unchanged but that word 
recognition scores had shown a fluctuation.  On testing in 
May 1998, the results were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
40
75
80
LEFT
30
30
45
95
105

The average pure tone decibel loss for the right ear was 56 
decibels; for the left ear, 69 decibels.  Speech audiometry 
revealed speech recognition ability of 100 percent in the 
right ear and of 100 percent in the left ear.  These results 
are consistent with a noncompensable rating for hearing loss 
under VA regulations.  38 C.F.R. § 4.85, TABLES VI AND VII 
(1998).  Moreover, the results from the May 1998 VA 
examination did not reflect either of the situations 
described in the revised regulations that would allow for 
application of TABLE VIa, and therefore only TABLE VI and not 
TABLE VIa is for application to the findings on the May 1998 
examination report.  64 Fed. Reg. 25202-25210 (May 11, 1999), 
to be codified at 38 C.F.R. § 4.86(a), (b) (1999).  
Accordingly, the Board concludes that, based on this 
examination report, the noncompensable rating assigned for 
service-connected hearing loss is correct under both the old 
and revised VA regulations.

In a July 1998 addendum to the May 1998 VA Audio examination 
report, the audiologist provided an explanation for the 
fluctuation in word recognition score on the speech 
discrimination testing:

After reviewing [the veteran's] C-file, 
it was noted that there was fluctuation 
in the speech discrimination scores when 
comparing previous test results.  Pure 
tone results have remained essentially 
unchanged since 1991, taking into account 
the test, re-test, variability of 10 
[decibels].  I feel that the reason for 
my scores being higher than all the 
others is that my presentation level was 
higher.  Word discrimination scores are 
obtained using a presentation level that 
will give you a maximum score.  The 
primary purpose of word discrimination 
testing is to help determine site of 
lesion, whether loss is due to cochlear 
or retrocochlear involvement.  Certainly, 
if someone does poorly with word 
discrimination at a maximum presentation 
level, they will also do poorly at lower 
levels such as soft voices, barring 
retrocochlear involvement.  However, 
someone scoring excellent at a maximum 
presentation level will not necessarily 
do well at lower levels, especially if 
the hearing is as such that of [the 
veteran].  It is therefore, my impression 
that at a higher presentation level that 
[the veteran], will indeed, understand 
speech, however, at normal conversational 
loudness or softer voices, he, indeed, 
wil experience difficulty understanding 
conversation.  It is still my 
recommendation that he should wear 
application in order to enhance his 
ability to communicate in more difficult 
listening situations.

Thus, the Board observes, based on the audiologist's 
explanation, that a higher presentation level will result in 
higher speech discrimination scores and that differing 
presentation levels in testing in this case resulted in a 
fluctuation of speech discrimination scores.  Nevertheless, 
no testing has reflected that the veteran meets the rating 
criteria for a compensable rating.  Moreover, the test 
results do not satisfy the new regulatory requirements for 
application of TABLE VIa to the testing results in this case.  
64 Fed. Reg. 25202-25210 (May 11, 1999), to be codified at 38 
C.F.R. § 4.86(a), (b) (1999).

Because the veteran appealed the initial assignment of a 
noncompensable rating to the Board, the Board has 
recharacterized the issue on appeal as one for a claim for an 
initial rating in excess of a noncompensable rather than as 
one for a claim for an increased rating.  Although the 
veteran alleged that the June 1993 VA Audiological 
examination was inaccurate, the Board concludes that there is 
no evidence of any errors in testing on that examination.  
Instead, later testing has reflected findings consistent with 
the June 1993 test in determining the average puretone 
decibel loss and the reason for the disparity between the 
speech discrimination scores on the June 1993 test and 
subsequent testing has been explained by an audiologist in 
the July 1998 Addendum to the May 1998 examination report.  
That explanation does not show that testing results were so 
skewed by testing methods employed on the June 1993 
examination that the criteria for a compensable rating were 
reflected on that test.

In addition, the Board notes that the other evidence of 
record, including the private audiological examination 
reports submitted, are dated after the September 1993 rating 
decision which assigned the initial noncompensable rating, 
and therefore, this evidence is not relevant to a finding of 
error in the September 1993 rating decision's determination 
of the initial rating.  Fenderson, 12 Vet. App. at 126 
(noting that, there is a "distinction between an original 
rating and a claim for an increased rating" and that this 
distinction "may be important . . . in terms of determining 
the evidence that can be used to decide whether the original 
rating on appeal was erroneous . . . .") (emphasis in 
original).  Moreover, although the Board has found the 
private audiological examinations inadequate for rating 
purposes, the Board has reviewed the subsequent VA 
examination reports to see whether an increased rating was 
warranted during the appeal period of this claim.  If so, the 
Board could have ordered the RO to assign "staged" ratings 
with a noncompensable rating assigned up until the date that 
the facts showed an increased level of severity in the 
service-connected hearing loss.  However, in this case, all 
the evidence indicates that not only was a noncompensable 
rating warranted initially, but also a noncompensable rating 
is still warranted currently.

Finally, the Board observes that the RO characterized the 
issue on appeal as one for an "increased" rating in the SOC 
but this case may be distinguished from Fenderson with regard 
to the SOC because, although the RO identified the issue on 
appeal as an "increased" evaluation for service-connected 
bilateral hearing loss in the May 1994 SOC, in the November 
1998 SSOC it merely called "[e]valuation of" bilateral 
hearing loss.  Moreover, in this case the veteran really did 
two things:  (1) he expressed disagreement with the initial 
rating assigned by filing a notice of disagreement in 
September 1993 with the July 1993 rating decision and (2) he 
submitted an informal claim for an increased rating for his 
service-connected hearing loss by submitting reports of 
private audiological examinations dated after the July 1993 
rating decision.  Because these private audiograms are dated 
after the date of the rating decision, rather than before the 
date of the rating decision, they are not relevant to the 
issue of whether the July 1993 rating decision had erred, 
based on evidence extant prior to that rating decision, in 
assigning the initial disability rating, but rather the 
evidence is relevant to whether an increase in severity is 
shown since the July 1993 rating decision determined the 
initial rating.  Both the Board and the RO reviewed them as 
such and, although they were inadequate for VA rating 
purposes, new VA Audio examination were administered to 
determine whether there actually had been an increase in 
severity of the service-connected hearing loss warranting a 
higher rating. 

Therefore, because this case concerned both an original 
rating and an increased rating, the Board concludes that the 
RO did not err in the way that it characterized the issue on 
the statement of the case.  In so concluding, the Board notes 
that, more importantly, the RO's SOC and SSOCs provided the 
appellant with the appropriate applicable regulations and an 
adequate discussion of the basis for the RO's assignment of 
the initial disability evaluation for the service-connected 
hearing loss.  Consequently, the Board sees no prejudice to 
the appellant in recharacterizing the issue on appeal to 
properly reflect the appellant's appeal of the initial 
disability evaluation assigned for his service-connected 
condition and in reviewing the case for any change in the 
rating during the course of the appeal based on the "facts 
found" or the "date entitlement arose", as depicted by 
relevant medical evidence which evolved during the appeal 
period and post-dated the July 1993 rating decision.  Bernard 
v. Brown, 4 Vet. App. 384 (1993); see 38 U.S.C.A. § 5110(a) 
(West 1991); 38 C.F.R. § 3.400(o)(1) (1998); see also 
38 C.F.R. § 3.157(b)(2) (1998).  Accordingly, the Board 
concludes that further remand of this case is not warranted 
to fulfill either due process or duty to assist obligations.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided); cf. Brady v. Brown, 4 Vet. App. 203, 207 (1993) 
(a remand is unnecessary even where there is error on the 
part of VA, where such error was not ultimately prejudicial 
to the veteran's claim).


ORDER

An initial rating in excess of noncompensable for 
service-connected hearing loss is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

